Citation Nr: 0402559	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  02-13 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to service-connected left arm disabilities.

2.  Entitlement to an evaluation in excess of 40 percent for 
status post left radius fracture, incomplete involvement of 
the radial nerve.

3.  Entitlement to an evaluation in excess of 20 percent for 
status post left radius fracture, with loss of pronation.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1953 to September 
1956.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of, and 
an August 2002 statement of the case issued by, the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Chicago, Illinois, and San Diego, California.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions. 

2.  The veteran's back disorder is not related to a service-
connected disability.  

3.  Since the 1970s, when physicians first confirmed nerve 
involvement associated with the veteran's in-service left 
radius fracture, physicians have characterized that 
involvement as mild, causing decreased sensation, but no 
significant functional impairment or major disability.

4.  There is no loss of bone substance or any deformities 
associated with the veteran's left radius fracture.

5.  Residuals of the veteran's left radius fracture include 
limitation of motion, including of supination and pronation, 
but the veteran's left hand is not fixed in either of those 
positions.

6.  Neither left arm disability is so exceptional or unusual 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

7.  The veteran's service-connected disabilities are not 
sufficiently severe as to hinder the veteran from obtaining 
and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  A back disorder is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2003). 

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent for status post left radius fracture, 
incomplete involvement of the radial nerve, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.13, 4.124a, 
Diagnostic Code 8514 (2003).

3.  The criteria for entitlement to an evaluation in excess 
of 20 percent for status post left radius fracture, with loss 
of pronation, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.13, 4.40-4.45, 4.71a, Diagnostic Codes 
5212, 5213 (2003).

4.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.18 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a back disorder secondary 
to his service-connected left arm disability, an evaluation 
in excess of 40 percent for status post left radius fracture, 
incomplete involvement of the radial nerve, an evaluation in 
excess of 20 percent for status post left radius fracture, 
with loss of pronation, and TDIU.  In a rating decision dated 
April 2001, and a statement of the case issued in August 
2002, the RO denied the veteran entitlement to these 
benefits.  Thereafter, the veteran appealed the RO's 
decisions to the Board.  

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has since mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

On the effective date of the VCAA, the veteran's claims for 
increased evaluations and TDIU were pending before VA.  The 
VCAA is thus applicable to those issues.  See VAOGCPREC 7-03.  
In addition, given the Court's decision in Quartuccio, even 
though the veteran filed his claim for service connection for 
a back disorder 


after the VCAA was enacted, VA must ensure that the RO 
strictly complied with the VCAA's duties to notify and assist 
the veteran in the development of that claim.

In this case, in letters dated February 2001 and December 
2001, the RO specifically referred to the veteran's pending 
claims, informed him that the law had changed, and explained 
to him the nature of VA's newly expanded duties to notify and 
assist claimants.  As explained below, the RO subsequently 
undertook all notification and development actions required 
by the VCAA and reconsidered the veteran's claims pursuant 
thereto.  In light of the foregoing, the Board's decision to 
proceed in adjudicating those claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see also Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004) 
(holding that notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision, must inform the claimant of the evidence that is 
not of record that is needed to support his claim, must 
indicate which evidence the veteran is expected to provide 
and which evidence VA will seek to provide, and must request 
the claimant to provide all evidence in his possession that 
pertains to his claim).  

First, the RO notified the veteran of the information needed 
to substantiate his claims and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  For instance, in a rating 
decision dated April 2001, a letter notifying the veteran of 
that decision, other letters dated February 2001 and December 
2001, and a statement of the case issued in August 2002, the 
RO informed the veteran of the reasons for which his claims 
had been denied, the evidence it had obtained and considered 
in support of those claims, and the evidence the veteran 
still needed to submit to substantiate those claims, 
including medical records establishing that his back disorder 
was related to his service-connected left radius fracture and 
that his service-connected disabilities had worsened and were 
hindering his employability.  As well, the RO notified the 
veteran of all regulations pertinent to his claim, including 
those involving VA's 


duties to notify and assist, and provided him an opportunity 
to submit additional evidence and to present additional 
argument in support of his claims.  

In addition, in the letters dated February 2001 and December 
2001, the RO informed the veteran that it had a statement 
from a private physician and a VA examination report to 
review.  The RO advised the veteran to identify any other 
private medical records that he wished to have reviewed in 
support of his claims.  The RO indicated that it would help 
the veteran obtain these records if he signed the enclosed 
forms authorizing their release and identified the name of 
the providers, the conditions treated and the dates of 
treatment.  The RO also indicated that, if the veteran 
wished, it would obtain the veteran's employment records and 
records from other Federal agencies.  The RO explained to the 
veteran that even though it would assist the veteran in 
obtaining these records, it was ultimately the veteran's 
responsibility to ensure their association with his claims 
file.  

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claims.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, the RO obtained and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claims, including VA and private treatment records, 
employment records, and records from the Social Security 
Administration (SSA).  In addition, the RO developed the 
medical evidence to the extent necessary to decide equitably 
the veteran's claims.  Specifically, in November 1998 and 
November 2000, the RO afforded the veteran VA examinations, 
during which examiners addressed the disabilities at issue in 
this appeal.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the claims' equitable dispositions, 
the Board may proceed in adjudicating those claims on their 
merits.



II.  Analysis of Claims

A.  Claim for Service Connection

The veteran seeks service connection for a back disorder on 
the basis that it results from his service-connected status 
post radius fracture, incomplete involvement of the radial 
nerve.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when 


aggravation of a nonservice-connected disorder is found to be 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that, pursuant to 
38 U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).  

Post-service medical records, specifically, private treatment 
reports dated since August 1989 and a report of a VA general 
medical examination conducted in November 2000, confirm that 
the veteran currently has a back disorder that has been 
variously diagnosed, including as mechanical lumbosacral back 
strain, degenerative disc disease at L5-S1, degenerative 
joint disease of the lumbosacral spine with strain, spasm and 
pain, mild spondylosis at L5-S1, and thoracic degenerative 
joint disease.  The question thus becomes whether that 
disorder is related to a service-connected disability.  

The veteran had active service from July 1953 to September 
1956.  His service medical records reflect that, during that 
time frame, he did not report any problems associated with 
his back.  He did, however, sustain a left radius fracture, 
which necessitated open reduction, internal fixation with a 
plate screw, and a cast.  Thereafter, a Medical Review Board 
evaluated the veteran, and based on its recommendations, the 
veteran was discharged due to disability.

Following discharge, in a rating decision dated January 1957, 
the RO granted the veteran service connection for residuals 
of the in-service fracture, or specifically, for comminuted 
fracture of left radius proximal middle third.  Thereafter, 
the veteran continued to receive treatment for that 
disability.  

The veteran did not seek treatment for back complaints until 
August 1989, after he was involved in an accident where the 
road scraper he was driving hit a hole and bounced with great 
force into and out of the hole and back down to the earth.  
This 


accident resulted in the veteran twisting and straining his 
back.  Since then, the veteran has continued to express back 
complaints and to receive medical treatment for those 
complaints.

The veteran alleges that his inability to use his left arm to 
stabilize himself during the aforementioned accident caused 
him to injure his back and that that injury has since 
developed into his current back disability.  Two medical 
professionals have addressed this contention.  

In January 2002, James F. Quigley, D.O., referred to the 
aforementioned accident, indicated that it resulted in injury 
to the veteran's left arm, abdomen and lower back, and opined 
that pain prevented the veteran from using his left arm to 
stabilize himself while using the earth-mover equipment.  Dr. 
Quigley explained that the veteran first fractured his left 
forearm in 1954 and that the 1989 accident worsened that 
injury and rendered him unemployable.  It does not appear 
that Dr Quigley reviewed all of the medical evidence of 
record when offering this opinion.

In August 2002, Theodore D. Gross, M.D., reviewed records of 
the veteran's treatment from January 1988 to August 2001, and 
concluded that it was entirely speculative to find that, if 
the veteran had been able to use his arm to stabilize himself 
during the heavy equipment accident, he would not have 
injured, or would have sustained a less severe injury to, his 
back.  Dr. Gross based this conclusion on the following 
findings: (1) Records from 1988 showed that, despite his left 
arm impairment, the veteran was able to engage in certain 
activities, such as catching hay bales and working as a heavy 
equipment operator; (2) Although Dr. Quigley confirmed that 
the veteran's arm prevented him from stabilizing himself, 
treatment records did not mention the impact of the veteran's 
arm in causing the injury and noted no arm complaints at that 
time.

A review of the medical evidence of record reflects that Dr. 
Gross is correct in his finding that, at the time of the 
accident, the veteran neither reported any arm complaints, 
nor mentioned that his left arm disability played a role in 
the accident or his inability to control the accident 
favorably.  Rather, at that time, the veteran primarily 
complained of abdominal pain and secondarily complained of 
back pain.  Given this fact, the Board finds the opinion of 
Dr. Gross more credible.  Of the two opinions, it is the only 
one that is based on an accurate and complete account of the 
medical record.  Based on that opinion, the Board finds that 
the veteran's back disorder is not related to a service-
connected disability, or more specifically, to his left arm 
disabilities.  

Based on this finding, the Board concludes that a back 
disorder is not proximately due to or the result of a 
service-connected disability.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this 
claim.  Rather, as the preponderance of the evidence is 
against the claim, the claim must be denied. 

B.  Claims for Increased Evaluations

The veteran seeks increased evaluations for his left arm 
disabilities.  In written statements submitted in support of 
his appeal and during VA examinations, the veteran alleged 
that the evaluations currently assigned each left arm 
disability did not accurately reflect the severity of his 
left arm symptomatology.  He indicated that his left arm 
disabilities should be evaluated as 100 percent disabling 
(combined) as they hinder his ability to engage in certain 
physical activities, which in turn, renders him unemployable.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995) (holding that, when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement).

In this case, the veteran had active service from July 1953 
to September 1956.  During this time period, the veteran 
fractured his left radius at the junction of the upper middle 
third when he fell in a ditch.  This fracture necessitated an 
open reduction, an internal fixation with a plate screw, and 
a cast.  Subsequently, the veteran's service department 
placed the veteran on temporary disability and a physician 
removed the veteran's cast.  X-rays showed that the fracture 
was healing, but physicians found necessary additional 
mobilization by a mold.  In October 1956, the service 
department discharged the veteran.  For the rest of the 
month, the veteran continued to receive treatment for his 
fracture at the same hospital, but as a civilian.  By the end 
of the month, he had received maximum hospital benefit.  His 
fracture had improved.  

Following discharge, in a rating decision dated January 1957, 
the RO granted the veteran service connection for a 
comminuted fracture of left radius, proximal middle third, 
and assigned that disability a total evaluation based on 
convalescence from October 1956 to March 1957, and a 20 
percent evaluation from April 1957.  The RO rated the 
veteran's disability pursuant to Diagnostic Code (DC) 5212.  
Thereafter, the veteran sought VA and private treatment for, 
and underwent VA examinations of, residuals of the in-service 
fracture.  

During a VA special orthopedic examination conducted in April 
1957, the veteran reported a lack of strength in the left arm 
and aches and pains below his left elbow.  The examiner noted 
a postoperative well-healed scar and limitation of motion due 
to long casting. 

During a VA examination conducted in May 1959, the veteran 
reported that his left forearm occasionally went to sleep.  
The examiner noted a postoperative well-healed, asymptomatic 
scar and pronation and supination limited to 50 percent.  

During VA outpatient treatment rendered in September 1960, 
the veteran reported left arm pain. 

In June 1962, the veteran underwent another VA examination, 
during which he reported numbness of the left arm and hand.  
The examiner noted a postoperative well-healed, asymptomatic 
scar and pronation and supination limited to a total of 90 
degrees.

In June 1975, the veteran sought treatment for aching of the 
left elbow, wrist, hand and forearm from Thomas E. Rastle, 
M.D.  Dr. Rastle indicated that the veteran had a left 
forearm scar, a 25 percent decrease in distal sensation, and 
marked weakness to flexion and extension of the fingers and 
hand on the left, non-dominant side.  

In a rating decision dated June 1975, the RO recharacterized 
the veteran's left arm disability as residuals, healed 
fracture, left radius with plate insitu and limited motion 
elbow and wrist.  

The veteran sought treatment from Wallace M. Lyall, M.D., in 
September 1975, at which time he reported aching in the left 
elbow joint and forearm, slight restriction of the elbow and 
moderate restriction in twisting the forearm.  The examiner 
noted limitation of extension, supination and pronation.

During a VA orthopedic examination conducted in January 1976, 
the veteran reported that his left arm ached and caused pain, 
numbness, weakness and drawing of the hand.  The examiner 
noted moderate limitation of motion of the left wrist with 
limitation of pronation and supination, weakness of grip, and 
mild limitation of motion of the left elbow.  During a VA 
neurological examination conducted in August 1976, the 
veteran reported a peculiar feeling over the skin of his left 
forearm, hand and wrist.  The examiner indicated that the 
veteran had neuropathy affecting the superficial distal 
radial nerve with no motor involvement except a mild loss of 
muscle substance and girth consistent with splinting and 
hesitancy in use.  He described the nerve injury as post-
surgical and non-progressive, affecting sensation only with 
no involvement of motor function.  He indicated that the 
remainder of the findings, including mild limitation of 
motion of the left elbow and wrist, mild weakness of left 
hand grip, were explained by postoperative treatment and were 
consistent with the hesitancy and splinting secondary to the 
above defects.  

In a decision issued in February 1977, the Board increased 
the evaluation assigned residuals of the veteran's left 
radius fracture to 40 percent.  The RO effectuated the 
Board's decision in a rating decision dated February 1977, 
and recharacterized the veteran's left arm disability as 
residuals, healed fracture, left radius with plate fixation, 
limitation of motion, and hypalgesia of superficial radial 
nerve.

In March 1986, the veteran reinjured his left arm when he 
caught it in a closing elevator.  Thereafter, he sought 
treatment for left elbow pain.  During VA outpatient 
treatment rendered for a different disability in May 1986, 
the veteran reported that he no longer had problems 
associated with the reinjury and the physician confirmed that 
the problems had resolved.  

In September 1998, the veteran filed a claim for an increased 
evaluation.  Thereafter, Dr. Quigley submitted a written 
statement indicating that the veteran had, in pertinent part, 
increased pain in the left forearm, and was experiencing a 
worsening of symptoms associated with his in-service 
fracture.  X-rays conducted that month revealed a screw and 
plate fixation device present across a healed fracture of the 
radius with no other abnormalities. 

During a VA joints examination conducted in November 1998, 
the veteran reported increased pain and numbness on the 
dorsum of the left wrist extending to the dorsoulnar aspect 
of the distal third of the forearm.  He also reported pain 
and swelling in the anterior aspect of the proximal left 
forearm associated with a nonservice-connected biceps tendon 
injury.  The examiner noted a well-healed, asymptomatic scar 
and slight limitation of full forearm rotation, especially 
supination.  He specifically noted forearm pronation to 80 
degrees and supination to 70 degrees, full extension of the 
left elbow, flexion of the left elbow to 130 degrees, 
extension and flexion of the left wrist to 70 degrees, and 
discomfort on left wrist motion testing.  The examiner also 
noted slight atrophy or loss of muscle mass of the proximal 
left forearm and other left arm symptoms associated with the 
nonservice-connected biceps tendon injury.  The examiner 
diagnosed status post open reduction and internal fixation 
with minor residual fibrosis of the long sensory branch of 
the radial nerve extending down to the dorsum of the wrist 
and proximal forearm, gradually increasing discomfort, and 
numbness and tingling in the peripheral nerve distribution.  
The examiner indicated that these symptoms did not appear to 
be associated with any major disability or significant 
functional impairment.  

In August 1999, the veteran met with Frederick W. Close, 
M.D., who confirmed that the veteran had residual neuropraxia 
and left forearm muscle weakness as a result of the in-
service fracture.  He recommended that the veteran undergo 
nerve conduction studies to determine whether he had 
progressive neuropathy related to the radial, median and 
ulnar nerves in the left forearm.  

Based on this evidence, the RO, in a rating decision dated 
November 1999, continued the 40 percent evaluation assigned 
the veteran's left arm disability, did so pursuant to a 
different DC, specifically, DC 8514, recharacterized that 
disability as status post left radius fracture, incomplete 
involvement of the radial nerve, and, pursuant to DCs 5212-
5213, granted the veteran a separate 20 percent evaluation 
for status post left radius fracture, with loss of pronation.

During private outpatient treatment rendered in September 
2000 and January 2002, the veteran reported that his left arm 
was getting steadily worse.  In a prescription form dated 
September 2000, Dr. Quigley indicated that the veteran was 
unable to use his left arm for lifting and was totally 
disabled as a result thereof.  In a letter dated October 
2000, he confirmed his prior statement and indicated that the 
veteran also could not hold on to the steering wheel, or 
exhibit sustained strength and cooperation.  Dr. Quigley 
noted that the veteran had discomfort, weakness and pain in 
the left arm.

During a VA general medical examination conducted in November 
2000, the veteran reported some paresthesia from the distal 
scar down into the dorsum of the left hand and weakness in 
grip.  The examiner noted a well-healed scar, paresthesia of 
the sensory nerve of the radial dorsal cutaneous nerve of the 
left forearm and hand, weakness of the hand, supination to 15 
degrees (70 degrees being normal), strength of 4/5, okay fine 
movement, and a tendency to hold his left upper extremity 
down to his side.  He indicated that the veteran did not use 
any aids, such as a brace.  He diagnosed open reduction and 
internal fixation with residual weakness, dysfunction from 
heavy work, normal fine and coarse movements, and significant 
limitation of motion, particularly with regard to supination, 
secondary to overprotection of the left upper extremity.  He 
also diagnosed the veteran with paresthesia and hypesthesia 
of the cutaneous nerve of the distal half of the forearm into 
the dorsum of the hand.  The examiner concluded that, despite 
the veteran's weakness and limitation of motion of the left 
upper extremity, the veteran could obtain some type of 
employment that required light duty.   

1.  Residuals of Left Radius Fracture - Nerve Involvement

The RO has evaluated residuals of the veteran's left radius 
fracture, specifically, incomplete involvement of the radial 
nerve, as 40 percent disabling under DC 8514.   This code 
provides that a 40 percent evaluation is assignable for 
severe incomplete paralysis of the minor musculospiral nerve 
(radial nerve).  A 60 evaluation is assignable for complete 
paralysis of the minor musculospiral nerve with drop of the 
hands and fingers, wrist and fingers perpetually flexed, the 
thumb adducted falling within the line of the outer border of 
the index finger; cannot extend hand at wrist, extend 
proximal phalanges of fingers, extend thumb, or make lateral 
movement of wrist; supination of hand, extension and flexion 
of elbow weakened, the loss of synergic motion of extensors 
impairs the hand grip seriously; total paralysis of the 
triceps occurs only as the greatest rarity.  38 C.F.R. 
§ 4.124a, DC 8514 (2003).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2003).

The above evidence establishes that this disability picture 
more nearly approximates the criteria for no more than the 40 
percent evaluation that is currently assigned.  Since the 
1970s, when physicians first confirmed nerve involvement 
associated with the veteran's in-service left radius 
fracture, physicians have characterized that involvement as 
mild, causing decreased sensation, but no significant 
functional impairment or major disability.  According to one 
physician, the loss of muscle substance and girth constitutes 
the only motor involvement associated with the veteran's 
neuropathy.  No physician has indicated that the veteran's 
left arm nerve disability causes complete paralysis.  The 
veteran is still able to use, extend, laterally move, 
supinate, and flex his left fingers, hand and wrist, albeit 
to a somewhat limited extent, and his grip, while weak, is 
not seriously impaired.  In addition, according to one 
private physician, the veteran has normal fine and coarse 
movements of the left hand.  In light of these facts, an 
evaluation in excess of 40 percent is not assignable under DC 
8514.

2.  Residuals of Left Radius Fracture - Pronation

The RO has evaluated other residuals of the veteran's left 
radius fracture, specifically, loss of pronation, as 20 
percent disabling under DCs 5212-5213.  DC 5212 provides that 
a 20 percent evaluation is assignable for impairment of the 
minor radius, nonunion in upper half, or without loss of bone 
substance or deformity.  A 30 percent evaluation is 
assignable for impairment of the minor radius with loss of 
bone substance (1 inch (2.5 cms.) or more) and marked 
deformity.  38 C.F.R. § 4.71a, DC 5212 (2003).  DC 5213, 
which governs impairment of supination and pronation, 
provides that a 20 percent evaluation is assignable for 
motion of the minor hand lost beyond last quarter of arc, the 
hand does not approach full pronation, or motion of the minor 
hand lost beyond middle of arc, or the minor hand fixed near 
the middle of the arc or moderate pronation, or the minor 
hand fixed in full pronation.  A 30 percent evaluation is 
assignable for the minor hand fixed in supination or 
hyperpronation.  38 C.F.R. § 4.71a, DC 5213 (2003).  

The above evidence establishes that this disability picture 
more nearly approximates the criteria for the 20 percent 
evaluation that is currently assigned.  Since the veteran's 
discharge from service, no physician has associated loss of 
bone substance with the veteran's left radius fracture and x-
rays have confirmed no deformities.  Moreover, although 
physicians have noted limitation of motion, including of 
supination and pronation, of the veteran's left arm, no 
physician has indicated that the veteran's left hand was 
fixed in either of those positions.  In light of these facts, 
an evaluation in excess of 20 percent is not assignable under 
DC 5212 or 5213.  An evaluation in excess of 20 percent is 
also not assignable under 38 C.F.R. 
§§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. App. at 202, 
because there is no indication that, during VA examinations 
and VA and private treatment visits, pain limited the 
veteran's ability to function to an extent greater than was 
shown during range of motion testing.  

3.  Conclusion

There is no indication that the schedular criteria are 
inadequate to evaluate either of the veteran's left arm 
disabilities.  The veteran contends that, together, these 
disabilities preclude him from working.  The Board 
acknowledges this contention, but for the reasons expressed 
in the next section of this decision, it does not believe 
that the record supports such a contention.  There is no 
evidence of record establishing that the veteran's left arm 
disabilities, alone, cause marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) or necessitate frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the claims for increased evaluations do not present such 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
either of these matters to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded increased evaluations in the future should either 
left arm disability picture worsen.  See 38 C.F.R. § 4.1 
(2003).  At present, however, the Board concludes that the 
criteria for an evaluation in excess of 40 percent for status 
post left radius fracture, incomplete involvement of the 
radial nerve, and for an evaluation in excess of 20 percent 
for status post left radius fracture, with loss of pronation, 
have not been met.  

The preponderance of the evidence is against the veteran's 
claim for increased evaluations; therefore, those claims must 
be denied.  In reaching these decisions, the Board considered 
the complete history of the disabilities at issue as well as 
the current clinical manifestations and the effect each 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2003).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.

C.  Claim for TDIU

The veteran claims that his service-connected disabilities 
render him unemployable. A total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2003).

In this case, the veteran fails to satisfy the percentage 
requirements noted above.  He is currently service connected 
for: status post left radius fracture with incomplete 
involvement of the radial nerve, evaluated as 40 percent 
disabling; and status post left radius fracture with loss of 
pronation, evaluated as 20 percent disabling.  A combined 
disability evaluation of 50 percent has been in effect since 
September 1998.  For the reasons previously discussed in this 
decision, and because the veteran's disabilities have not 
been shown to have worsened since they were last evaluated, 
the Board is satisfied that the veteran's disabilities are 
correctly evaluated for purposes of determining whether 
unemployability exists and that his overall disability 
picture does not entitle him to a combined schedular 
evaluation higher than the one currently in effect.

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2003).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims discussed 
the meaning of "substantially gainful employment."  In this 
context, it noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2003).  In this case, the veteran's 
occupational background and educational attainment are 
satisfactory for employment purposes.  According to an 
incomplete VA Form 21-8940 (Veteran's Application for 
Increased Compensation based on Individual Unemployability), 
the veteran attended eight years of grade school and worked 
full time as an operating engineer until June 1989, including 
in 1980, when he earned $40,000.  According to medical 
evidence of record, the veteran also worked as a metal fitter 
from 1958 to 1968, and as a heavy equipment operator or 
operating engineer (construction work) from 1968 to 1989. 

The record conflicts regarding whether the veteran's service-
connected disabilities, alone, render him unemployable.  As 
noted above, prior to August 1989, when the veteran injured 
his abdomen and back, the veteran worked.  During that time 
period, physicians addressed the effect of the veteran's left 
arm disability on his work.  In September 1975, the veteran 
sought left arm treatment from Dr. Lyall, who advised the 
veteran to obtain different employment that would not require 
him to use constantly his forearm.  In March 1986, the 
veteran reinjured his left arm by catching it in an elevator 
door.  Thereafter, J. L. Stakely, M.D., found the veteran to 
be totally disabled based on left arm pain, but only for a 
period of four days.  

Following the veteran's August 1989 accident, physicians 
indicated that the veteran's back and abdomen injuries 
rendered him unemployable, albeit temporarily.  On a 
prescription form dated January 1990, one private physician, 
Raymond J. Linovitz, M.D., characterized the veteran as 
permanently partially disabled due to back pain.  In a letter 
dated April 1990, another private physician, Franklin Galef, 
M.D., concluded that the veteran's low back, left side and 
right elbow pain rendered him unemployable and hindered his 
ability to continue working as a heavy equipment operator.  
He also indicated that, at that time, the veteran's pain 
precluded almost any type of work.  In May 1993, SSA found 
the veteran to be totally disabled primarily due to severe 
degenerative disc disease of the lumbar spine and secondarily 
to abdominal pain.

Since then, other physicians have discussed the level of 
impairment caused by the veteran's left arm disabilities and 
his employability in light thereof.  In September 1998, Dr. 
Quigley noted functional impairment secondary to traumatic 
injuries to the veteran's left and right forearms.  Likewise, 
during a VA joints examination conducted in November 1998, a 
VA examiner noted some, but not significant, functional 
impairment secondary to the veteran's left arm disability and 
additional impairment secondary to a nonservice-connected 
injury.  On a prescription form dated September 2000 and in 
written statement dated October 2000, Dr. Quigley indicated 
that the veteran was unable to use his arm for lifting and 
that he was 100 percent unemployable due to his in-service 
left arm injury.  He explained that the veteran's left arm 
disability hindered his ability to turn his steering wheel, 
to change gears, to lift, or to engage in other actions 
requiring sustained strength and coordination.  

During a VA general medical examination conducted in November 
2000, the veteran reported that he had not worked since 1989, 
when he injured his back.  He also reported a 1979 right arm 
injury.  The VA examiner noted that the veteran's left arm 
disability caused limitation of motion, weakness and 
dysfunction from heavy work.  He confirmed that the veteran 
was not able to turn a steering wheel or lift heavy objects, 
but was able to engage in fine and coarse movements.  The VA 
examiner also noted that the veteran had a nonservice-
connected right arm disorder that was not functionally 
disturbing and a back disorder that did not hinder his 
ability to engage in sedentary employment (not requiring 
heavy use of the left upper extremity), such as telephone or 
security work.  

The Board accords greater weight to the opinion of the 
examiner who conducted the VA general medical examination in 
November 2000.  He acknowledged the presence of back and 
right arm problems, which are clearly documented in all other 
recently dated medical evidence of record, and he discussed 
the ability of the veteran to work in more sedentary 
professions.  To the contrary, in his written opinion 
concluding that the veteran's left arm rendered him totally 
disabled, Dr. Quigley failed to acknowledge any of the 
veteran's other medical disorders.  For instance, he did not 
mention the right arm injury he previously referenced in 
September 1988.  Dr. Quigley also failed to offer an opinion 
as to whether the veteran's left arm disability interfered 
with his employability with regard to those types of 
employment not requiring the turning of a steering wheel, the 
changing of gears, lifting, or other sustained strength- and 
coordination-related tasks.   

Focusing primarily on the VA examiner's November 2000 opinion 
and secondarily on recently dated private medical records 
establishing that the veteran has multiple disabilities that 
interfere with his employability, the Board finds that the 
veteran's service-connected left arm disabilities, alone, are 
not sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.  The 
veteran's TDIU claim does not, therefore, warrant referral to 
the VA Director of the Compensation and Pension Service.

Based on this finding, the Board concludes that the criteria 
for TDIU have not been met.  In so concluding, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for a TDIU, that claim must be denied.


ORDER

Service connection for a back disorder secondary to service-
connected left arm disabilities is denied.  

An evaluation in excess of 40 percent for status post left 
radius fracture, incomplete involvement of the radial nerve, 
is denied.

An evaluation in excess of 20 percent for status post left 
radius fracture, with loss of pronation, is denied.

TDIU is denied.  



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



